

113 HR 3444 IH: Critical Access Hospital Flexibility Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3444IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Walden (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide flexibility in the manner in which beds are counted for purposes of determining whether a hospital may be designated as a critical access hospital under the Medicare program.1.Short titleThis Act may be cited as the Critical Access Hospital Flexibility Act of 2013.2.Flexibility in the manner in which beds are counted for purposes of determining whether a hospital may be designated as a critical access hospital under the Medicare program(a)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended—(1)in subparagraph (B)(iii), by inserting subject to subparagraph (F), before provides not more; and(2)by adding at the end the following:(F)Alternative bed number determination(i)20-bed alternativeIn the case of a facility that was designated as a critical access hospital before the date of the enactment of the Critical Access Hospital Flexibility Act of 2013, such facility may satisfy the requirement under subparagraph (B)(iii) by providing inpatient care for a period that does not exceed, as determined on an annual, average basis, 96 hours per patient and by—(I)providing not more than 25 acute care inpatient beds (meeting the standards established by the Secretary under such subparagraph); or(II)providing not more than 20 acute care inpatient beds (as determined on an annual, average basis and meeting any applicable standards established by the Secretary under such subparagraph which do not conflict with this subclause).(ii)Occupied beds onlyIn determining the number of beds for purposes of clause (i) and subparagraph (B)(iii), only beds that are occupied shall be counted..(b)Effective dateThe amendments made by this section take effect on January 1, 2014.